


109 HRES 954 IH: Urging the President to appoint a Special

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 954
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Mr. Leach submitted
			 the following resolution; which was referred to the
			 Committee on International
			 Relations
		
		RESOLUTION
		Urging the President to appoint a Special
		  Envoy for Middle East Peace.
	
	
		Whereas on June 25, 2006, members of the Hamas military
			 wing attacked Israeli forces, just outside the Gaza Strip, killing two Israeli
			 soldiers, wounding four, and kidnapping one;
		Whereas Israel in response launched a military assault on
			 Hamas operatives in the Gaza Strip in an effort to secure the captured
			 soldier’s release, resulting in extensive infrastructure damage and substantial
			 Palestinian casualties;
		Whereas Hamas rockets also struck parts of Israel,
			 including the southern city of Ashkelon;
		Whereas on July 12, 2006, Hezbollah forces crossed the
			 international border from Lebanon into northwestern Israel and attacked two
			 Israeli vehicles, killing three and kidnapping two soldiers;
		Whereas Israel, Hamas, and Hezbollah have engaged in an
			 escalating series of air strikes and rocket attacks that have resulted in
			 severe physical damage and have caused Israeli, Lebanese, and Palestinian
			 casualties;
		Whereas the United Nations, the United States, the
			 European Union, and several Arab governments are now engaged in diplomatic
			 efforts to resolve the ongoing Middle East crisis;
		Whereas the support of Hezbollah and Hamas by Iran and
			 Syria complicates those efforts;
		Whereas although there have been repeated peace
			 initiatives for more than 58 years, including Camp David, the Madrid
			 Conference, the Oslo Accords, Wye River, and the Roadmap (of the Quartet—the
			 United States, the European Union, the United Nations, and the Russian
			 Federation), the process has been frought with lost opportunities and
			 leadership lapses;
		Whereas history has demonstrated that the Middle East
			 region is likely to lurch from crisis to crisis without sustained diplomatic
			 and economic engagement by the United States;
		Whereas leaders of the Group of Eight (G–8) countries in
			 St. Petersburg, Russia agreed on July 16, 2006, that the immediate
			 crisis results from efforts by extremist forces to destabilize the
			 region, that the root cause of the problems in the region is the
			 absence of a comprehensive Middle East peace, that there should be
			 an end to terrorist attacks against Israel, and that there
			 should be a resumption of dialogue between Palestinian and Israeli
			 political officials; and
		Whereas President George W. Bush as recently as July 22,
			 2006, pledged that the United States will continue to seek a return to
			 the road map for peace in the Middle East that includes
			 establishing a viable democratic Palestinian state: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the President should appoint a Special Envoy for Middle
			 East Peace.
		
